Citation Nr: 0504950	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1951 to May 1954 and 
from February 1959 to September 1985.  He died in June 2000.  
The appellant is the veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board draws to the RO's attention that the veteran's 
representative submitted a statement, dated in January 2004, 
in which it was stated that the appellant had permanently 
changed her address to Georgia.


REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2004).  Here, the 
veteran was not service-connected for any disability.    

The veteran's death certificate lists his date of death as 
June [redacted], 2000.  He was noted to have died in a hospice 
inpatient care unit.  His immediate cause of death was listed 
as cardio-pulmonary arrest, due to (or as a consequence of) 
coronary artery disease.  A significant condition stated to 
have contributed to death, but which did not result in the 
underlying cause stated above, was thrombocytopenia.     

In the Informal Hearing Presentation submitted by the 
veteran's representative, dated in December 2004, it was 
noted that there was a hospital summary showing that the 
veteran was admitted to Winter Park Memorial Hospital on June 
22, 2000, but that there was no final hospital summary 
associated with the claims folder.  However, a review of the 
record reveals an authorization for release of confidential 
information form for Winter Park Memorial Hospital, dated in 
July 2000, followed by medical reports beginning with a date 
of June 22, 2000.  There is no indication from the record 
that there are any additional records for the period of 
hospitalization from June 22, 2000 to June [redacted], 2000.         

In a May 2001 letter from Dr. James C. Hurlburt, he stated 
that the veteran was a patient of his from December 1994 
until his death in June 2000.  He further stated that he had 
reviewed the veteran's Navy medical records and noted that, 
on numerous occasions, the veteran complained of chest pain.  
Dr. Hurlburt then opined, "it is at least possible that his 
coronary artery disease began while in the service."   

Although VA did request the veteran's treatment records from 
Dr. Hurlburt, the record does not any treatment records from 
Dr. Hurlburt prior to 1999.  Therefore, the RO is directed to 
again attempt to obtain such records and, thereafter, 
associate them with the claims folder.  The appellant should 
be informed if additional records from Dr. Hurlburt are 
deemed to be unobtainable in compliance with 38 C.F.R. 
§ 3.159(e).  

The appellant informed VA, in a statement received in October 
2001, that the veteran received treatment at a Naval Base in 
Orlando, Florida, from 1985 to 1988.  In a statement received 
in April 2002, the appellant stated that the National 
Personnel Records Center (NPRC) would have such records, as 
the Naval hospital was closed in 1996 and all records were 
sent to NPRC.  In this regard, a request by VA for such 
records resulted in a negative response, but it appears that 
a search of records for only the year 1989 was performed.  
Therefore, the RO is directed to make another request for the 
veteran's treatment records, emphasizing that a search for 
records for the years 1985 through 1988 must be preformed.  
If the search is unsuccessful, a negative response is 
required.           

Finally, in light of Dr. Hurlburt's May 2001 letter, a VA 
medical opinion should be obtained regarding the question of 
whether the veteran's cardio-pulmonary arrest/coronary artery 
disease was related to his active service.  The VA physician 
should be directed to conduct a full review of the veteran's 
claims folder.        

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO is directed to request all 
treatment records of the veteran from Dr. 
Hurlburt.  If any records are deemed to 
be unobtainable, the appellant should be 
so informed.  The letter must inform the 
appellant of what efforts VA made to 
obtain the records, and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless 
she submits any such records.  In this 
regard, the appellant should be informed 
that she is ultimately responsible for 
providing the evidence.  
   
2.  The RO is directed to again request 
the veteran's treatment records from the 
Orlando Naval Hospital from the NPRC, 
specifically for the years 1985 through 
1988.  If the search is unsuccessful, a 
negative response is required.           
  
3.  Once the foregoing development has 
been completed, request that a VA 
physician render an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
veteran's cardio-pulmonary 
arrest/coronary artery disease was 
present during active service or was 
otherwise related to his active service.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
medical opinion.  The medical opinion 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




